                           Case:20-01947-jwb                             Doc #:408 Filed: 12/01/2020                              Page 1 of 16



                                                                  UNITED STATES BANKRUPTCY COURT
                                                                   WESTERN DISTRICT OF MICHIGAN


In re: BARFLY VENTURES, LLC, et al.,1                                                                           Case No. 20-1947-jwb
                                                                                                                Reporting Period: September 30, 2020


                                                                       MONTHLY OPERATING REPORT
                                     File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                    Document          Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                       Form No.                    Attached          Attached         Attached
Schedule of Cash Receipts and Disbursements                                            MOR-1                    MOR 1 - Disbursements
   Bank Reconciliation (or copies of debtor's bank reconciliations)                    MOR-1a                            X
   Schedule of Professional Fees Paid                                                  MOR-1b                            X
   Copies of bank statements                                                                                          MOR 1a
   Cash disbursements journals
Statement of Operations                                                                MOR-2                           MOR 2a
Balance Sheet                                                                          MOR-3                             X
Status of Postpetition Taxes                                                           MOR-4                           MOR 4a
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                   MOR-4                              X
  Listing of aged accounts payable                                                     MOR-4
Accounts Receivable Reconciliation and Aging                                           MOR-5                              X
Debtor Questionnaire                                                                   MOR-5                              X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                ______________________________
Signature of Debtor                                                                    Date


_______________________________________                                                ______________________________
Signature of Joint Debtor                                                              Date

                                                                                        11/27.20
_______________________________________                                                ______________________________
Signature of Authorized Individual*                                                    Date

 Ned Lidvall                                                                            Interim CEO
_______________________________________                                                ______________________________
Printed Name of Authorized Individual                                                  Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.

1- The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC
Holdings, LLC (d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552),
HopCatConcessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999),
HopCatLouisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St.
Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)(4255).
                           Case:20-01947-jwb                     Doc #:408 Filed: 12/01/2020                                Page 2 of 16



In re: BARFLY VENTURES, LLC, et al.                                                                     Case No. 20-1947-jwb
                        Debtor                                                                          Reporting Period: September 30, 2020


                                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                  BANK ACCOUNTS                              CURRENT MONTH                   CUMULATIVE FILING TO DATE
                                         OPER.    PAYROLL       TAX       OTHER           ACTUAL            PROJECTED              ACTUAL              PROJECTED
CASH BEGINNING OF MONTH


RECEIPTS
CASH SALES
ACCOUNTS RECEIVABLE
LOANS AND ADVANCES
SALE OF ASSETS
                                                                                  See MOR 1 - Disbursements
OTHER (ATTACH LIST)
TRANSFERS (FROM DIP ACCTS)


  TOTAL RECEIPTS


DISBURSEMENTS
NET PAYROLL
PAYROLL TAXES
SALES, USE, & OTHER TAXES
INVENTORY PURCHASES
SECURED/ RENTAL/ LEASES
INSURANCE
ADMINISTRATIVE
SELLING
OTHER (ATTACH LIST)


OWNER DRAW *
TRANSFERS (TO DIP ACCTS)


PROFESSIONAL FEES
U.S. TRUSTEE QUARTERLY FEES
COURT COSTS
TOTAL DISBURSEMENTS


NET CASH FLOW
(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                          THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                             $
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                              $
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                $
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                 $
                                                                Case:20-01947-jwb                               Doc #:408 Filed: 12/01/2020                               Page 3 of 16


In re: BARFLY VENTURES, LLC, et al,1                                                                                                                                                                                                Case No. 20-1947-jwb
          Debtor                                                                                                                                                                                                     Reporting Period: September 30, 2020


                                                                                                                                       MOR 1 - Disbursements
                                     Beginning           In-transit           Ending Bank                                                                                                                 Ending Bank           In-transit
                                    Balance BS         (deposits/ x-            Balance                                                                                              Service Charges        Balance           (deposits/ x-        Ending Balance
                                    8/30/2020            fer/disb.)           8/30/2020            Deposits      Disbursements        X-Fer Out         X-fer In       Chargebacks       & Other           9/27/2020            fer/disb.)          BS 9/27/2020
               Chemical 5015  $            9,871     $                (7)   $         9,879    $          -     $           -     $           -     $          -      $         -    $            29    $         9,849     $                (0)   $         9,849
               Chemical 7488  $        3,673,903     $              -       $    3,673,903     $          -     $           -     $           -     $          -      $         -    $          (760)   $     3,674,663     $             605      $     3,675,268
               Chemical 5554  $          843,425     $         (40,598)     $      884,023     $          -     $     1,027,886   $           -     $      525,000    $         -    $         5,586    $       375,551     $        (36,651)      $       338,900
        Main Merchantile 4777 $           61,543     $         (78,778)     $      140,321     $      93,534    $     1,390,680   $       575,790   $    1,997,349    $         -    $           213    $       264,520     $         92,454       $       356,974
              Mercantile 6311 $              113     $            (235)     $           348    $          -     $           -     $           -     $          -      $         -    $           -      $           348     $           (235)      $           113
              Mercantile 6926 $           30,015     $                (9)   $       30,023     $          -     $           -     $           -     $          -      $         -    $           -      $        30,023     $                (9)   $        30,014
          FSA-Mercantile 0888 $               -      $              -       $           -      $          -     $           735   $           -     $          833    $         -    $            98    $           -       $              -       $           -
        GRBC-Mercantile 1069  $           14,042     $          14,042      $           -      $      90,277    $         4,653   $        85,324   $          -      $        216   $            83    $              0    $          1,469       $         1,469
           AA-Mercantile 3877 $           43,239     $          43,239      $           -      $     227,293    $        19,022   $       208,069   $          -      $        109   $            93    $              0    $          7,092       $         7,092
        GRbel-Mercantile 0488 $           18,533     $          18,533      $           -      $     234,973    $        19,686   $       215,090   $          -      $        106   $            91    $              0    $         10,796       $        10,796
                  HCBR 3840   $           14,586     $          14,540      $            45    $     145,836    $        19,073   $       126,287   $          -      $        384   $            92    $            45     $          3,094       $         3,139
              HC Detroit 3859 $           30,002     $          30,002      $           -      $     248,587    $        14,739   $       233,476   $          -      $        278   $            93    $             (0)   $         11,502       $        11,502
                  HC EL 8171  $           46,910     $          46,910      $           -      $     238,212    $        20,727   $       216,844   $          -      $        548   $            93    $             (0)   $         10,444       $        10,444
                  HCGR 4123   $           38,924     $          38,924      $           -      $     248,686    $        25,608   $       222,727   $          -      $        258   $            92    $             (0)   $          9,750       $         9,750
                 HCHOL 0451   $           26,316     $          26,316      $           -      $     151,468    $           -     $       151,468   $          -      $         -    $           -      $             (0)   $          3,937       $         3,937
                  HCKC 9044   $               -      $              -       $           -      $          -     $           -     $           -     $          -      $         -    $           -      $           -       $               72     $            72
                  HCKZ 9227   $           45,446     $          45,446      $           -      $     283,000    $        22,530   $       260,099   $          -      $        329   $            43    $              0    $          9,457       $         9,457
                  HCLN 0830   $           28,050     $          28,050      $           -      $     174,029    $        27,234   $       146,597   $          -      $        105   $            92    $              0    $          9,207       $         9,207
                  HCLV 8353   $               (85)   $                 6    $           (91)   $          -     $           -     $           -     $          -      $         -    $           (91)   $              0    $              (87)    $           (87)
                  HCLX 5216   $               (45)   $              -       $           (45)   $          -     $            45   $           -     $          113    $         -    $            67    $           (45)    $                 0    $           (45)
                 HCMD 8215    $               -      $              -       $           -      $          -     $            45   $           -     $          113    $         -    $            68    $           -       $              -       $           -
                 HCMN 8664    $               -      $              -       $           -      $          -     $            75   $           -     $          143    $         -    $            67    $           -       $              -       $           -
                  HCRO 9062   $               (15)   $              (15)    $           -      $          -     $           -     $           -     $          -      $         -    $           -      $           -       $              (15)    $           (15)
                 Stellas 4115 $           22,636     $          22,636      $           -      $     154,778    $        14,905   $       139,681   $          -      $        105   $            87    $             (0)   $          4,716       $         4,716
                Waldron4460   $           31,392     $              -       $       31,392     $          -     $            47   $           -     $          554    $        440   $            67    $        31,392     $                 0    $        31,392
                 HCCHIC6863   $                13    $               13     $           -      $          -     $           -     $           -     $          -      $         -    $           -      $           -       $               13     $            13
                  HCLIN8959   $           35,484     $          28,997      $         6,487    $          113   $        22,697   $           -     $       28,000    $         -    $            21    $        11,882     $         29,025       $        40,907
                    BFV4153   $           42,372     $          15,873      $       26,499     $     160,000    $       172,505   $           -     $       35,000    $         -    $            17    $        48,977     $         35,543       $        84,520
                    BFV9371   $           82,656     $           8,407      $       74,248     $          -     $        16,500   $        57,474   $       16,000    $         -    $           223    $        16,052     $         96,732       $       112,784
                    BFV9828   $            7,204     $         (31,761)     $       38,965     $          -     $        34,000   $           -     $       31,000                   $            35    $        35,929     $        (27,674)      $         8,255
         Cash on hand & misc. $          121,545     $        126,368       $        (4,823)   $          -     $          -      $           -     $         4,823   $        -     $           -      $           -       $         50,971       $        50,971
                                                     $              -       $           -                                                                                                                                   $              -
Total                           $      5,268,075     $        356,901       $    4,911,174 $ 2,450,787          $    2,853,395 $       2,638,928    $    2,638,928    $      2,879   $        6,500     $     4,499,187     $        322,207       $    4,821,394
                                $            -       $            -                    Prior Month Reversal     $     (119,376)                                -                                                                                              -
                                                                                    Disbursements in transit    $       36,651
Balance Sheet                   $      5,268,075                                       Total Disbursements      $    2,770,670                                                                                                                     $    4,821,394
Difference                      $            -                                                                                                                                                                                                     $          -
                    Case:20-01947-jwb                           Doc #:408 Filed: 12/01/2020                                      Page 4 of 16



In re: BARFLY VENTURES, LLC, et al.                                                                           Case No. 20-1947-jwb
                Debtor                                                                                        Reporting Period: September 30, 2020

                                                                BANK RECONCILIATIONS
                                                                  Continuation Sheet for MOR-1
                   A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                                        Operating                          Payroll                         Tax                                Other
                                              #                               #                               #                               #
BALANCE PER BOOKS

BANK BALANCE
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)
OTHER (ATTACH EXPLANATION)
                                                                                              See Attachment MOR 1a
ADJUSTED BANK BALANCE *
* Adjusted bank balance must equal
   balance per books

DEPOSITS IN TRANSIT                                Date          Amount            Date          Amount            Date          Amount               Date        Amount




CHECKS OUTSTANDING                                Ck. #          Amount            Ch. #         Amount            Ck. #         Amount               Ck. #       Amount




OTHER
                                         Case:20-01947-jwb                 Doc #:408 Filed: 12/01/2020                         Page 5 of 16



In re: BARFLY VENTURES, LLC, et al.                                                                                                                                Case No. 20-1947-jwb
                Debtor                                                                                                                              Reporting Period: September 30, 2020

                                                                             SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                      This schedule is to include all retained professional payments from case inception to current month.

                                                                     Amount                                     Check                       Amount Paid                        Filing-To-Date
                   Payee                       Period Covered       Approved                Payor           Number    Date               Fees      Expenses                  Fees        Expenses

Rock Creek Advisors (Debtor FA)                July             $       157,718    Debtor                  WIRE                      $    126,174                     $      225,869   $      -
Mastodon Ventures (Debtor IB)                  September        $        25,000    Debtor                  WIRE                      $     20,000                     $       60,000   $      -
Warner Norcross + Judd (Debtor - Local)        July             $        54,092    Debtor                  WIRE                      $     43,274    $         258    $       49,207   $   48,179
Sugar Felsnethal Grais & Helsinger LLP (UCC)   July             $        85,500    Debtor                  WIRE                      $     68,400                     $       94,600   $        35
Jaffee Raitt Heuer & Weiss (UCC)               July             $        36,650    Debtor                  WIRE                      $     29,330    $           16   $       49,370   $        16
Amherst Partners (UCC FA)                      July             $        28,185    Debtor                  WIRE                      $     22,548                     $       22,548   $      -
                      Case:20-01947-jwb                  Doc #:408 Filed: 12/01/2020                          Page 6 of 16



In re: BARFLY VENTURES, LLC, et al.                                                                               Case No. 20-1947-jwb
                 Debtor                                                                                           Reporting Period: September 30, 2020

                                               STATEMENT OF OPERATIONS
                                                           (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                                                                       Current Reporting           Cumulative Filing to
REVENUES                                                                                    Month                        Date
Gross Revenues                                                                                    2,028,673                   6,292,578
Less: Returns and Allowances                                                                         64,330                     195,231
Net Revenue                                                                                       1,964,343                   6,097,347
COST OF GOODS SOLD
Beginning Inventory
Add: Purchases
Add: Cost of Labor
Add: Other Costs (attach schedule)
Less: Ending Inventory
Cost of Goods Sold                                                                                     501,668                  1,515,537
                                                                                                    1,462,675                   4,581,810
OPERATING EXPENSES
Advertising
Auto and Truck Expense
Bad Debts
Contributions
Employee Benefits Programs                                                                             (62,506)                    232,690
Insider Compensation*
Insurance
Management Fees/Bonuses
Office Expense
Pension & Profit-Sharing Plans
Repairs and Maintenance
Rent and Lease Expense                                                                                 476,442                  1,898,788
Salaries/Commissions/Fees                                                                              752,367                  2,604,556
Supplies
Taxes - Payroll
Taxes - Real Estate
Taxes - Other
Travel and Entertainment
Utilities
Other (See attached schedule) "Other"                                                                  530,109                  2,007,188
Total Operating Expenses Before Depreciation                                                        1,696,412                   6,743,222
Depreciation/Depletion/Amortization                                                                    448,582                  1,800,573
Net Profit (Loss) Before Other Income & Expenses                                                     (682,319)                 (3,961,985)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                                        (28,879)                    (68,234)
Interest Expense                                                                                       291,190                  1,215,882
Other Expense (See attached schedule) "Other G&A"                                                       70,450                    344,020
Net Profit (Loss) Before Reorganization Items                                                      (1,015,080)                 (5,453,653)
REORGANIZATION ITEMS
Professional Fees
Impairment                                                                                               8,874                     119,520
U. S. Trustee Quarterly Fees                                                                                                        59,430
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)                                                        309,990                     549,491
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)                                                                                 ($1,333,944)                 (6,182,094)

*"Insider" is defined in 11 U.S.C. Section 101(31).
                                             Case:20-01947-jwb                                         Doc #:408 Filed: 12/01/2020                                                                Page 7 of 16


In re: BARFLY VENTURES, LLC, et al.,1                                                                                                                             Case No. 20-1947-jwb
                        Debtor                                                                                                                                    Reporting Period: September 30, 2020

Net Income Statement
                                                   Hopcat Grand Rapids         Stellas                GRBC            Hopcat East Lansing   Hopcat Broad Ripple      Hopcat Detroit       Hopcat Ann Arbor         Hopcat Lincoln
                                                        P9-2020               P9-2020               P9-2020                P9-2020               P9-2020                P9-2020               P9-2020                 P9-2020
                                                         Actuals               Actuals               Actuals                Actuals               Actuals                Actuals               Actuals                 Actuals
     Restaurant Sales                               Value     % of NR     Value      % of NR    Value     % of NR      Value      % of NR    Value     % of NR      Value     % of NR      Value    % of NR       Value     % of NR
      Sales - Food                                  169,198      74.5%    100,809       70.0%    33,250      47.4%     169,772      83.8%     97,239      77.2%     199,116      84.1%     154,632     79.9%      120,746      78.9%
      Sales - Beer                                   38,628      17.0%     12,275        8.5%    30,641      43.7%      20,977      10.4%     21,815      17.3%      22,159       9.4%      26,419     13.7%       23,524      15.4%
      Sales - Brewed Beer                                  0      0.0%          0        0.0%          0      0.0%           0       0.0%          0       0.0%           0       0.0%           0      0.0%            0       0.0%
      Sales - Wine/Liquor                            19,771       8.7%     32,543       22.6%     8,371      11.9%      15,019       7.4%      7,954       6.3%      17,377       7.3%      11,996      6.2%       10,298       6.7%
      Sales - Beverages                               4,973       2.2%      3,070        2.1%       989       1.4%       3,944       1.9%      2,310       1.8%       5,694       2.4%       4,968      2.6%        3,619       2.4%
      Sales - Rental                                       0      0.0%          0        0.0%          0      0.0%           0       0.0%          0       0.0%           0       0.0%           0      0.0%            0       0.0%
      Sales - Retail                                       5      0.0%          0        0.0%       173       0.2%           9       0.0%         11       0.0%           0       0.0%          60      0.0%           30       0.0%
      Sales - Gaming                                       0      0.0%          0        0.0%          0      0.0%           0       0.0%          0       0.0%           0       0.0%           0      0.0%            0       0.0%
      Sales - Loyalty                                    (8)      0.0%          0        0.0%          0      0.0%        (10)      0.0%          (9)     0.0%          (11)     0.0%            (5)      0.0%         (4)     0.0%
     Gross Restaurant Sales                         232,567     102.4%    148,697      103.3%    73,424     104.6%    209,711     103.6%     129,320    102.7%      244,335    103.2%       198,070    102.4%     158,213    103.4%
     Less: Discount and Comps
     Discount (Comps):44002 · Beer                       970      0.4%         187      0.1%       1,091      1.5%         713      0.3%          456     0.4%           562     0.2%            615      0.3%         611     0.4%
      Discount (Comp) GRBC Draft                           0      0.0%           0      0.0%           0      0.0%           0      0.0%            0     0.0%             0     0.0%              0      0.0%           0     0.0%
     Discount (Comps):44003 · Wine                        14      0.0%          16      0.0%          20      0.0%           0      0.0%            0     0.0%             3     0.0%              6      0.0%           0     0.0%
     Discount (Comps):44004 · Liquor                     379      0.2%         865      0.6%         227      0.3%         179      0.1%           52     0.0%           427     0.2%            148      0.1%         175     0.1%
     Discount (Comps):44005 · N/A Beverage                33      0.0%         382      0.3%          16      0.0%          10      0.0%           65     0.1%            20     0.0%             16      0.0%          22     0.0%
     Discount (Comps):44001 · Food                     4,037      1.7%       3,233      2.2%       1,875      2.6%       6,288      3.0%        2,839     2.2%         6,578     2.7%          3,806      1.9%       4,359     2.8%
     Discount (Comps):44009 · Retail                       0      0.0%           0      0.0%           6      0.0%           0      0.0%            0     0.0%             0     0.0%              0      0.0%           9     0.0%
      Discount Guest Comp                                  0      0.0%           0      0.0%           0      0.0%           0      0.0%            0     0.0%             0     0.0%              0      0.0%           0     0.0%
      Loyalty Expense                                      0      0.0%           0      0.0%           0      0.0%           0      0.0%            0     0.0%             0     0.0%              0      0.0%           0     0.0%
     Discount (Comps):44008 · Gift Card Discount           0      0.0%           0      0.0%           0      0.0%           0      0.0%            0     0.0%             0     0.0%              0      0.0%           0     0.0%
     Discount (Promo) · Beer                               0      0.0%           0      0.0%           0      0.0%           0      0.0%            0     0.0%             0     0.0%              0      0.0%           0     0.0%
     Discount (Promo) · Brewed Beer                        0      0.0%           0      0.0%           0      0.0%           0      0.0%            0     0.0%             0     0.0%              0      0.0%           0     0.0%
     Discount (Promo) · Liquor                             0      0.0%           0      0.0%           0      0.0%           0      0.0%            0     0.0%             0     0.0%              0      0.0%           0     0.0%
     Discount (Promo) · Food                               0      0.0%           0      0.0%           0      0.0%           0      0.0%            0     0.0%             0     0.0%              0      0.0%           0     0.0%
     Less: Discount and Comps                        (5,433)     -2.4%     (4,683)    -3.3%      (3,235)     -4.6%     (7,190)     -3.6%      (3,412)    -2.7%       (7,590)    -3.2%        (4,591)    -2.4%      (5,176)    -3.4%
    Net Restaurant Sales                            227,134     100.0%    144,014    100.0%      70,189     100.0%    202,521     100.0%     125,908    100.0%      236,745    100.0%       193,479    100.0%     153,037    100.0%

    Cost of Sales
     Cost of Sales - Pork                             1,966       0.9%        805       0.6%      1,300        1.9%      1,968      1.0%       1,191      0.9%        2,493      1.1%         2,013       1.0%      1,193      0.8%
     Cost of Sales - Beef/Other Meat Cost             5,864       2.6%      5,187       3.6%      1,269        1.8%      5,543      2.7%       3,275      2.6%        6,567      2.8%         5,365       2.8%      3,962      2.6%
     Cost of Sales - Fish                               994       0.4%          0       0.0%          65       0.1%        983      0.5%         504      0.4%        1,192      0.5%           949       0.5%        768      0.5%
     Costs of Sales - Poultry                         4,134       1.8%      2,234       1.6%      1,028        1.5%      4,109      2.0%       3,144      2.5%        6,934      2.9%         5,107       2.6%      3,595      2.3%
     Cost of Sales - Produce                          4,402       1.9%      3,013       2.1%      1,502        2.1%      4,663      2.3%       2,837      2.3%        5,243      2.2%         4,474       2.3%      3,042      2.0%
     Cost of Sales - Dairy Cost                       6,585       2.9%      2,038       1.4%      1,351        1.9%      7,113      3.5%       3,753      3.0%        7,507      3.2%         6,070       3.1%      5,372      3.5%
     Cost of Sales - Bakery                           2,528       1.1%      1,923       1.3%        556        0.8%      2,951      1.5%       1,542      1.2%        3,208      1.4%         2,470       1.3%      2,477      1.6%
     Cost of Sales - Grocery                          9,199       4.1%     10,619       7.4%      1,454        2.1%     10,542      5.2%       6,101      4.8%       11,720      5.0%         8,850       4.6%      6,730      4.4%
     Cost of Sales - Potato Cost                      4,471       2.0%      2,452       1.7%        959        1.4%      4,156      2.1%       2,180      1.7%        4,965      2.1%         4,047       2.1%      2,690      1.8%
     Cost of Sales - Beer                            11,406       5.0%      2,772       1.9%        264        0.4%      5,694      2.8%       5,720      4.5%        7,734      3.3%         7,357       3.8%      6,838      4.5%
     Cost of Sales - Brewed Beer                      (102)       0.0%          0       0.0%      5,281        7.5%          0      0.0%           0      0.0%            0      0.0%             0       0.0%          0      0.0%
     Cost of Sales - Wine/Liquor                      3,821       1.7%      6,990       4.9%      1,793        2.6%      2,953      1.5%       2,182      1.7%        3,907      1.7%         4,025       2.1%      2,170      1.4%
     Cost of Sales - Beverages                          525       0.2%        190       0.1%        (58)      -0.1%        105      0.1%         271      0.2%          594      0.3%           371       0.2%        772      0.5%
     Cost of Sales - Retail                               0       0.0%        320       0.2%           6       0.0%         45      0.0%           0      0.0%            0      0.0%            66       0.0%        101      0.1%
    Total Cost of Sales                              55,793      24.6%     38,543      26.8%     16,770      23.9%      50,825     25.1%      32,700     26.0%       62,064     26.2%        51,164      26.4%     39,710     25.9%

    Total Labor
     Restaurant Labor
      Wages - Salary                                 19,848       8.7%     17,721      12.3%     13,404      19.1%      18,347      9.1%      16,780     13.3%       19,408      8.2%        12,766       6.6%     17,231     11.3%
      Wages - Hourly                                 39,686      17.5%     26,376      18.3%     17,101      24.4%      40,735     20.1%      24,336     19.3%       48,457     20.5%        42,532      22.0%     30,113     19.7%
      Wages - Bonuses                                 2,135       0.9%      3,103       2.2%      1,916       2.7%       1,716      0.8%       1,948      1.5%        3,001      1.3%         1,835       0.9%      1,766      1.2%
     Total Wages                                     61,669      27.2%     47,200      32.8%     32,421      46.2%      60,798     30.0%      43,064     34.2%       70,866     29.9%        57,133      29.5%     49,110     32.1%

     Taxes & Benefits
      Payroll Taxes                                    5,781       2.5%      5,305      3.7%       3,481       5.0%      6,751      3.3%        3,459      2.7%        6,054      2.6%         7,157       3.7%      4,341      2.8%
      Employee Benefits - Health                     (8,454)      -3.7%   (11,159)     -7.7%    (13,628)     -19.4%    (4,936)     -2.4%      (8,175)     -6.5%     (12,074)     -5.1%       (4,404)      -2.3%    (7,015)     -4.6%
      Employee Benefits - House Accounts                    0      0.0%          0      0.0%            0      0.0%          0      0.0%            0      0.0%            0      0.0%             0       0.0%          0      0.0%
      Employee Benefits - Vacation                        (3)      0.0%        359      0.2%          (1)      0.0%        213      0.1%            0      0.0%            1      0.0%            26       0.0%        106      0.1%
      Employee Benefits - Workers Comp               (1,979)      -0.9%    (2,099)     -1.5%     (2,220)      -3.2%    (1,901)     -0.9%      (1,020)     -0.8%      (1,925)     -0.8%       (1,965)      -1.0%    (1,475)     -1.0%
     Total Taxes & Benefits                          (4,655)      -2.0%    (7,594)     -5.3%    (12,368)     -17.6%       127       0.1%      (5,736)     -4.6%      (7,944)     -3.4%          814        0.4%    (4,043)     -2.6%
    Total Labor                                      57,014      25.1%     39,606      27.5%     20,053      28.6%      60,925     30.1%      37,328     29.6%       62,922     26.6%        57,947      30.0%     45,067     29.4%

    Restaurant Operating Expenses
    Controllable Expenses
     Advertising & Marketing                             159       0.1%        56       0.0%          56      0.1%           0      0.0%           0      0.0%            0      0.0%             0       0.0%          0      0.0%
     Cash Over/Short                                 (6,508)      -2.9%        34       0.0%        (16)      0.0%       5,435      2.7%         219      0.2%           96      0.0%            91       0.0%          1      0.0%
     Education and Training                                0       0.0%         0       0.0%           0      0.0%           0      0.0%           0      0.0%            0      0.0%             0       0.0%          0      0.0%
     Employee Incentives                                  43       0.0%         0       0.0%           0      0.0%           0      0.0%           0      0.0%            0      0.0%             0       0.0%          0      0.0%
     Janitorial                                        2,728       1.2%     2,575       1.8%      3,309       4.7%       5,329      2.6%       3,325      2.6%        3,009      1.3%           993       0.5%      3,352      2.2%
     Outside Services                                  6,720       3.0%       708       0.5%      1,649       2.3%       2,736      1.4%       1,287      1.0%        3,192      1.3%         3,250       1.7%      1,111      0.7%
     Repairs & Maintenance                             5,279       2.3%       496       0.3%      4,998       7.1%       1,575      0.8%       2,779      2.2%        1,361      0.6%         1,291       0.7%        567      0.4%
     Supplies                                        17,716        7.8%    10,813       7.5%      9,768      13.9%      15,278      7.5%      11,178      8.9%       16,776      7.1%        12,269       6.3%     13,944      9.1%
     Travel                                                0       0.0%         0       0.0%           0      0.0%           0      0.0%           0      0.0%            0      0.0%             0       0.0%          0      0.0%
     Total Controllable Expenses                     26,137      11.5%     14,682      10.2%     19,764      28.2%      30,353     15.0%      18,788     14.9%       24,434     10.3%        17,894       9.2%     18,975     12.4%

Profit After Controllable Expenses                   88,190      38.8%     51,183      35.5%     13,602      19.4%      60,418     29.8%      37,092     29.5%       87,325     36.9%        66,474      34.4%     49,285     32.2%

     Non-Controllable Expenses
    Bank Service Charges                                 94       0.0%         89       0.1%         85       0.1%          95      0.0%          93      0.1%           92      0.0%            93       0.0%          71     0.0%
    Business Taxes                                      521       0.2%        348       0.2%        673       1.0%       1,954      1.0%       1,040      0.8%        2,470      1.0%         2,633       1.4%        908      0.6%
    Charitable Contributions                              0       0.0%          0       0.0%          0       0.0%         100      0.0%           0      0.0%            0      0.0%             0       0.0%           0     0.0%
    Equipment Rentals                                   441       0.2%        512       0.4%        871       1.2%       1,004      0.5%       2,456      2.0%            2      0.0%         (151)      -0.1%      1,366      0.9%
    Food Research                                         0       0.0%          0       0.0%          0       0.0%           0      0.0%           0      0.0%            0      0.0%             0       0.0%           0     0.0%
    Gift Card Discount                                2,132       0.9%          0       0.0%          0       0.0%         618      0.3%           0      0.0%        1,009      0.4%         1,139       0.6%        282      0.2%
    Insurance                                         2,271       1.0%      1,504       1.0%        934       1.3%       2,089      1.0%       2,437      1.9%        2,819      1.2%         2,025       1.0%      2,728      1.8%
    Legal Fees                                          165       0.1%          0       0.0%        165       0.2%           0      0.0%           0      0.0%            0      0.0%             0       0.0%           0     0.0%
    Licenses & Permits                                  269       0.1%        203       0.1%        177       0.3%         289      0.1%         118      0.1%          376      0.2%           269       0.1%        122      0.1%
    Meals & Entertainment                                 0       0.0%          0       0.0%          0       0.0%           0      0.0%           0      0.0%            0      0.0%             0       0.0%           0     0.0%
    Merchant Account Fees                             3,970       1.7%      2,545       1.8%      1,873       2.7%       4,167      2.1%       2,222      1.8%        3,417      1.4%         4,209       2.2%      3,248      2.1%
    Music, Cable, Internet                            2,406       1.1%      1,885       1.3%      2,075       3.0%       2,335      1.2%       2,262      1.8%        2,625      1.1%         2,273       1.2%      2,148      1.4%
    Processing Fees                                   8,824       3.9%      4,257       3.0%        296       0.4%       7,222      3.6%       7,799      6.2%       12,803      5.4%         7,570       3.9%      5,117      3.3%
    Professional Fees                                     0       0.0%          0       0.0%          0       0.0%           0      0.0%           0      0.0%            0      0.0%             0       0.0%           0     0.0%
    Recruiting Fees                                       0       0.0%          0       0.0%          0       0.0%           0      0.0%           0      0.0%            0      0.0%             0       0.0%           0     0.0%
    Storage                                             300       0.1%          0       0.0%          0       0.0%           0      0.0%           0      0.0%            0      0.0%             0       0.0%           0     0.0%
    Telephone                                           636       0.3%        585       0.4%        627       0.9%          92      0.0%         631      0.5%          364      0.2%           369       0.2%        185      0.1%
    Utilities                                         6,459       2.8%      3,137       2.2%      1,960       2.8%       5,349      2.6%       6,432      5.1%        8,129      3.4%         7,228       3.7%        (30)     0.0%
    Total Non-Controllable Expenses                  28,488      12.5%     15,065      10.5%      9,736      13.9%      25,314     12.5%      25,490     20.2%       34,106     14.4%        27,657      14.3%     16,145     10.5%

    Total Restaurant Operating Expenses              54,625      24.0%     29,747      20.7%     29,500      42.0%      55,667     27.5%      44,278     35.2%       58,540     24.7%        45,551      23.5%     35,120     22.9%

    Restaurant Occupancy Costs
     Rent - Building                                 12,585        5.5%     8,530       5.9%     13,064      18.6%      12,949      6.4%      26,770     21.3%       23,797     10.1%        23,026      11.9%     13,056       8.5%
     Rent - Other                                     (625)       -0.3%         0       0.0%      (828)      -1.2%           0      0.0%      (4,410)    -3.5%       (6,666)    -2.8%        (1,134)     -0.6%     (2,897)     -1.9%
     CAM Expenses                                     3,477        1.5%         0       0.0%      5,277       7.5%       3,596      1.8%        5,515     4.4%             0     0.0%          5,650      2.9%       4,500      2.9%
     Real Estate Taxes                                    0        0.0%     1,407       1.0%          0       0.0%           0      0.0%            0     0.0%         2,117     0.9%              0      0.0%           0      0.0%
    Total Restaurant Occupancy Costs                 15,437       6.8%      9,937       6.9%     17,513      25.0%      16,545      8.2%      27,875     22.1%       19,248       8.1%       27,542      14.2%     14,659      9.6%

   Restaurant Level Margin                           44,265      19.5%     26,181      18.2%    (13,647)     -19.4%     18,559      9.2%     (16,273)    -12.9%      33,971     14.3%        11,275       5.8%     18,481     12.1%

   Depreciation and Amortization
    Depreciation Expense                              6,771       3.0%      5,777       4.0%     27,056      38.5%      20,067      9.9%      23,810     18.9%       42,569     18.0%        21,759      11.2%     25,967     17.0%
    Amortization                                          0       0.0%          0       0.0%        280       0.4%           0      0.0%           0      0.0%            0      0.0%             0       0.0%        879      0.6%
   Total Depreciation and Amortization                6,771       3.0%      5,777       4.0%     27,336      38.9%      20,067      9.9%      23,810     18.9%       42,569     18.0%        21,759      11.2%     26,846     17.5%

     G&A Allocation                                  28,646     -527.3%    18,163    -387.9%      8,852     -273.6%     25,542   -355.2%      15,880    -465.4%      29,858    -393.4%       24,402 -531.5%        19,301    -372.9%
   Preopening Expenses                                    0        0.0%         0       0.0%          0        0.0%          0      0.0%           0       0.0%           0       0.0%            0    0.0%             0       0.0%
   Impairment and Disposal Charges                        0        0.0%         0       0.0%          0        0.0%          0      0.0%           0       0.0%           0       0.0%            0    0.0%             0       0.0%
  Income from Operations                              8,848        3.9%     2,241       1.6%    (49,835)     -71.0%   (27,050)    -13.4%     (55,962)    -44.4%     (38,457)    -16.2%     (34,885)      -18.0%   (27,666)    -18.1%
  Interest Expense                                   33,670       14.8%    21,348      14.8%     10,405       14.8%     30,021     14.8%      18,664      14.8%      35,095      14.8%       28,681       14.8%    22,686      14.8%
           Reorganization Costs                           0                     0                     0                      0                     0                      0                       0                     0
  Other Income
   Gift Card Breakage                                      0       0.0%          0      0.0%          0       0.0%           0      0.0%            0      0.0%           0      0.0%             0       0.0%          0      0.0%
   Other Income                                      (2,779)      -1.2%      (214)     -0.1%        331       0.5%       2,819      1.4%        (966)     -0.8%       2,461      1.0%         2,256       1.2%      1,010      0.7%
  Total Other Income                                 (2,779)      -1.2%      (214)     -0.1%        331       0.5%       2,819      1.4%         966       0.8%       2,461      1.0%         2,256       1.2%      1,010      0.7%

 Net Income                                         (22,043)      -9.7%   (18,893)    -13.1%    (59,909)     -85.4%   (54,252)    -26.8%     (73,661)    -58.5%     (71,090)    -30.0%     (61,310)      -31.7%   (49,342)    -32.2%
                                             Case:20-01947-jwb                                      Doc #:408 Filed: 12/01/2020   Page 8 of 16


In re: BARFLY VENTURES, LLC, et al.,1
                        Debtor

Net Income Statement
                                                   Hopcat Kalamazoo     Hopcat GR-Beltline     Hopcat -Holland
                                                       P9-2020               P9-2020              P9-2020
                                                        Actuals               Actuals              Actuals
     Restaurant Sales                              Value      % of NR    Value     % of NR    Value     % of NR
      Sales - Food                                 187,881      76.9%   175,775       79.4%   117,829      80.9%
      Sales - Beer                                  38,198      15.6%     35,136      15.9%    20,025      13.8%
      Sales - Brewed Beer                                0       0.0%          0       0.0%         0       0.0%
      Sales - Wine/Liquor                           19,125       7.8%     13,004       5.9%     9,242       6.3%
      Sales - Beverages                              6,550       2.7%      6,381       2.9%     4,520       3.1%
      Sales - Rental                                     0       0.0%         20       0.0%         0       0.0%
      Sales - Retail                                    13       0.0%        453       0.2%       275       0.2%
      Sales - Gaming                                     0       0.0%          0       0.0%         0       0.0%
      Sales - Loyalty                                  (27)     0.0%        (38)      0.0%        (25)     0.0%
     Gross Restaurant Sales                        251,740    103.1%    230,731     104.2%    151,866    104.3%
     Less: Discount and Comps
     Discount (Comps):44002 · Beer                      962     0.4%       1,032      0.4%         633     0.4%
      Discount (Comp) GRBC Draft                          0     0.0%           0      0.0%           0     0.0%
     Discount (Comps):44003 · Wine                       14     0.0%           9      0.0%          39     0.0%
     Discount (Comps):44004 · Liquor                    238     0.1%         358      0.2%         133     0.1%
     Discount (Comps):44005 · N/A Beverage               28     0.0%          33      0.0%          21     0.0%
     Discount (Comps):44001 · Food                    6,216     2.5%       7,783      3.4%       5,266     3.5%
     Discount (Comps):44009 · Retail                      3     0.0%          64      0.0%         190     0.1%
      Discount Guest Comp                                 0     0.0%           0      0.0%           0     0.0%
      Loyalty Expense                                     0     0.0%           0      0.0%           0     0.0%
     Discount (Comps):44008 · Gift Card Discount          0     0.0%           0      0.0%           0     0.0%
     Discount (Promo) · Beer                              0     0.0%           0      0.0%           0     0.0%
     Discount (Promo) · Brewed Beer                       0     0.0%           0      0.0%           0     0.0%
     Discount (Promo) · Liquor                            0     0.0%           0      0.0%           0     0.0%
     Discount (Promo) · Food                              0     0.0%           0      0.0%           0     0.0%
     Less: Discount and Comps                       (7,461)    -3.1%     (9,279)     -4.2%     (6,282)    -4.3%
    Net Restaurant Sales                           244,279    100.0%    221,452     100.0%    145,584    100.0%

    Cost of Sales
     Cost of Sales - Pork                            2,495      1.0%      2,287       1.0%      1,320      0.9%
     Cost of Sales - Beef/Other Meat Cost            5,527      2.3%      6,277       2.8%      3,790      2.6%
     Cost of Sales - Fish                            1,395      0.6%      1,494       0.7%        982      0.7%
     Costs of Sales - Poultry                        5,810      2.4%      4,540       2.1%      3,420      2.3%
     Cost of Sales - Produce                         5,208      2.1%      4,211       1.9%      3,125      2.1%
     Cost of Sales - Dairy Cost                      7,898      3.2%      7,822       3.5%      4,746      3.3%
     Cost of Sales - Bakery                          2,845      1.2%      2,870       1.3%      1,881      1.3%
     Cost of Sales - Grocery                        11,735      4.8%      9,800       4.4%      7,093      4.9%
     Cost of Sales - Potato Cost                     4,585      1.9%      4,453       2.0%      2,688      1.8%
     Cost of Sales - Beer                            9,612      3.9%     11,427       5.2%      5,533      3.8%
     Cost of Sales - Brewed Beer                          0     0.0%          0       0.0%          0      0.0%
     Cost of Sales - Wine/Liquor                     3,807      1.6%      2,805       1.3%      1,701      1.2%
     Cost of Sales - Beverages                         288      0.1%        255       0.1%        648      0.4%
     Cost of Sales - Retail                             (6)     0.0%        354       0.2%        113      0.1%
    Total Cost of Sales                             61,199     25.1%     58,595      26.5%     37,040     25.4%

    Total Labor
     Restaurant Labor
      Wages - Salary                                17,662      7.2%     22,046      10.0%     15,019     10.3%
      Wages - Hourly                                44,421     18.2%     39,136      17.7%     30,119     20.7%
      Wages - Bonuses                                2,312      0.9%      1,676       0.8%      2,287      1.6%
     Total Wages                                    64,395     26.4%     62,858      28.4%     47,425     32.6%

     Taxes & Benefits
      Payroll Taxes                                   8,510      3.5%      6,574      3.0%       6,915      4.7%
      Employee Benefits - Health                    (6,632)     -2.7%    (8,744)     -3.9%     (3,251)     -2.2%
      Employee Benefits - House Accounts                  0      0.0%          0      0.0%           0      0.0%
      Employee Benefits - Vacation                        2      0.0%      (155)     -0.1%          15      0.0%
      Employee Benefits - Workers Comp              (1,953)     -0.8%    (2,005)     -0.9%     (2,117)     -1.5%
     Total Taxes & Benefits                            (73)      0.0%    (4,330)     -2.0%      1,562       1.1%
    Total Labor                                     64,322     26.3%     58,528      26.4%     48,987     33.6%

    Restaurant Operating Expenses
    Controllable Expenses
     Advertising & Marketing                              0      0.0%        395      0.2%          0      0.0%
     Cash Over/Short                                (1,021)     -0.4%    (2,099)     -0.9%         83      0.1%
     Education and Training                               0      0.0%          0      0.0%          0      0.0%
     Employee Incentives                                  0      0.0%          0      0.0%          0      0.0%
     Janitorial                                         726      0.3%      3,269      1.5%      4,212      2.9%
     Outside Services                                 2,129      0.9%      4,544      2.1%      2,015      1.4%
     Repairs & Maintenance                               65      0.0%      1,583      0.7%      1,322      0.9%
     Supplies                                       16,102       6.6%    14,258       6.4%     10,581      7.3%
     Travel                                               0      0.0%          0      0.0%          0      0.0%
     Total Controllable Expenses                    18,001      7.4%     21,950       9.9%     18,213     12.5%

Profit After Controllable Expenses                 100,757     41.2%     82,379      37.2%     41,344     28.4%

     Non-Controllable Expenses
    Bank Service Charges                                45      0.0%         94       0.0%         92      0.1%
    Business Taxes                                   1,366      0.6%        954       0.4%      1,124      0.8%
    Charitable Contributions                             0      0.0%          0       0.0%          0      0.0%
    Equipment Rentals                                1,737      0.7%      3,338       1.5%      1,413      1.0%
    Food Research                                        0      0.0%          0       0.0%          0      0.0%
    Gift Card Discount                               1,358      0.6%        619       0.3%          0      0.0%
    Insurance                                        2,577      1.1%      2,218       1.0%      1,520      1.0%
    Legal Fees                                           0      0.0%          0       0.0%          0      0.0%
    Licenses & Permits                                 223      0.1%        227       0.1%        206      0.1%
    Meals & Entertainment                                0      0.0%          0       0.0%          0      0.0%
    Merchant Account Fees                            4,230      1.7%      3,760       1.7%      3,439      2.4%
    Music, Cable, Internet                           2,351      1.0%      2,049       0.9%      1,735      1.2%
    Processing Fees                                  7,429      3.0%      3,626       1.6%      2,780      1.9%
    Professional Fees                                    0      0.0%          0       0.0%          0      0.0%
    Recruiting Fees                                      0      0.0%          0       0.0%          0      0.0%
    Storage                                              0      0.0%        231       0.1%          0      0.0%
    Telephone                                          415      0.2%        292       0.1%        292      0.2%
    Utilities                                       10,336      4.2%      9,387       4.2%      5,166      3.5%
    Total Non-Controllable Expenses                 32,067     13.1%     26,795      12.1%     17,767     12.2%

    Total Restaurant Operating Expenses             50,068     20.5%     48,745      22.0%     35,980     24.7%

    Restaurant Occupancy Costs
     Rent - Building                                14,528       5.9%    16,505       7.5%     13,000       8.9%
     Rent - Other                                   (1,505)     -0.6%     (991)      -0.4%     (2,109)     -1.4%
     CAM Expenses                                     3,368      1.4%       250       0.1%       2,745      1.9%
     Real Estate Taxes                                    0      0.0%     2,750       1.2%           0      0.0%
    Total Restaurant Occupancy Costs                16,391      6.7%     18,514       8.4%     13,636      9.4%

   Restaurant Level Margin                          52,299     21.4%     37,070      16.7%      9,941      6.8%

   Depreciation and Amortization
    Depreciation Expense                            29,493     12.1%     19,435       8.8%     18,357     12.6%
    Amortization                                         0      0.0%          0       0.0%          0      0.0%
   Total Depreciation and Amortization              29,493     12.1%     19,435       8.8%     18,357     12.6%

     G&A Allocation                                 30,809    -412.9%    27,930    -301.0%     18,361    -292.3%
   Preopening Expenses                                   0       0.0%         0       0.0%          0       0.0%
   Impairment and Disposal Charges                       0       0.0%         0       0.0%          0       0.0%
  Income from Operations                            (8,003)     -3.3%   (10,295)     -4.6%    (26,777)    -18.4%
  Interest Expense                                  36,211      14.8%    32,828      14.8%     21,581      14.8%
           Reorganization Costs                          0                    0                     0
  Other Income
   Gift Card Breakage                                    0      0.0%          0       0.0%          0      0.0%
   Other Income                                      3,584      1.5%      6,028       2.7%      3,241      2.2%
  Total Other Income                                 3,584      1.5%      6,028       2.7%      3,241      2.2%

 Net Income                                        (40,630)    -16.6%   (37,094)    -16.8%    (45,117)    -31.0%
                               Case:20-01947-jwb                                 Doc #:408 Filed: 12/01/2020                                               Page 9 of 16



In re: BARFLY VENTURES, LLC, et al.                                                                                                     Case No. 20-1947-jwb
                                   Debtor                                                                                               Reporting Period: September 30, 2020

                                                                          BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                BOOK VALUE AT END OF                           BOOK VALUE ON
                                        ASSETS                                                CURRENT REPORTING MONTH                          PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                                                        $4,821,394                                 $6,661,689
Restricted Cash and Cash Equivalents (see continuation sheet)
Accounts Receivable (Net)                                                                                                      17,419                                  $36,786
Notes Receivable
Inventories                                                                                                                  505,060                                  $628,379
Prepaid Expenses                                                                                                             698,028                                  $385,740
Professional Retainers
Other Current Assets (attach schedule)
TOTAL CURRENT ASSETS                                                                                                     $6,041,901                                 $7,712,594
PROPERTY AND EQUIPMENT
Real Property and Improvements
Machinery and Equipment                                                                                                   19,716,219                               $21,414,637
Furniture, Fixtures and Office Equipment
Leasehold Improvements
Vehicles
Less Accumulated Depreciation
TOTAL PROPERTY & EQUIPMENT                                                                                              $19,716,219                                $21,414,637
OTHER ASSETS
Loans to Insiders* 1                                                                                                                                                        $0
Other Assets (attach schedule)                                                                                               805,658                                    857,662
TOTAL OTHER ASSETS                                                                                                         $805,658                                   $857,662

TOTAL ASSETS                                                                                                            $26,563,778                                $29,984,893


                                                                                                BOOK VALUE AT END OF                           BOOK VALUE ON
                 LIABILITIES AND OWNER EQUITY                                                 CURRENT REPORTING MONTH                          PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable                                                                                                         $1,884,535
Taxes Payable (refer to FORM MOR-4)
Wages Payable
Accrued Liabilities (see schedule)                                                                                         2,067,328
Deferred Lease Credits
Secured Debt / Leases Obligations (Post Petition Interest)                                                                   280,132
Professional Fees
Amounts Due to Insiders*
Other Postpetition Liabilities (attach schedule)
TOTAL POSTPETITION LIABILITIES                                                                                           $4,231,995
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                                            $29,729,084                                $29,729,084
Priority Debt
Unsecured Debt
 Accounts Payable                                                                                                          5,154,857                                  5,154,857
 PPP Loan                                                                                                                  6,482,827                                  6,482,827
 Acrued Liabilites (see schedule)                                                                                             60,188                                  1,412,643
 Other Liabilities (see schedule)                                                                                            186,855                                    185,318
 Deferred Lease Credits                                                                                                    9,950,395                                 10,065,439
TOTAL PRE-PETITION LIABILITIES                                                                                          $51,564,206                                $53,030,168

TOTAL LIABILITIES                                                                                                       $55,796,201                                $53,030,168
OWNER EQUITY
Member Activity                                                                                                         $16,482,764                                $16,495,173
Additional Paid-In Capital
Partners' Capital Account
Owner's Equity Account
Retained Earnings                                                                                                       (31,611,870)                               (31,611,871)
Adjustments to Owner Equity (attach schedule)
Net Income                                                                                                              (14,103,317)                                (7,928,577)
NET OWNER EQUITY                                                                                                        (29,232,423)                               (23,045,275)

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                    $26,563,778                                $29,984,893

*"Insider" is defined in 11 U.S.C. Section 101(31).

1-                                                                                                                                                     .
     At December 31, 2018, the Company had unsecured, noninterest bearing advances due from a member in the amount of $1,554,059
                Case:20-01947-jwb                      Doc #:408 Filed: 12/01/2020                           Page 10 of 16



In re: BARFLY VENTURES, LLC, et al.                                                                              Case No. 20-1947-jwb
         Debtor Debtor                                                                                           Reporting Period: September 30, 2020



                                                 BALANCE SHEET - continuation sheet

                                                                                BOOK VALUE AT END OF                      BOOK VALUE ON
                                 ASSETS                                       CURRENT REPORTING MONTH                     PETITION DATE
Other Current Assets



Other Assets
          Liquor License/Trademarks/Goodwill                                                          805,658                                  857,661




                                                                                                                          BOOK VALUE ON
                                 LIABILITIES AND OWNER EQUITY                                                             PETITION DATE
Other Postpetition Liabilities

          Current portion of long-term debt and capital lease obligations                               96,017                                  94,480
          Warrant Liability                                                                             90,838                                  90,838


Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)




Accrued Liabilities

          Accrued Property Tax                                                                         22,603                                   35,392
          Accrued Compensation                                                                        431,831                                  393,145
          Deferred Revenue                                                                            603,437                                  725,486
          Use Tax                                                                                       2,441                                    1,605
          Sales Tax                                                                                   126,255                                       44
          Personal Property Tax                                                                       108,005                                  125,994
          Accrued Insurance                                                                           -68,057
          Other                                                                                       709,685                                   13,330
          Outside Services - Janitorial                                                                10,485
          Utilities
           Gas                                                                                           2,822                                   3,876
           Water & Sewer                                                                                 3,268                                  16,892
           Trash                                                                                         9,917                                   3,971
           Steam                                                                                                                                 2,308
           Electric                                                                                     14,025                                  31,582
          Deposit                                                                                       40,847                                  40,869
          Credit Card Liability                                                                         24,418                                  17,736
          Print Charges                                                                                 19,947                                     413
          Tax- Other                                                                                     5,400

                                                                      Total                         2,067,328                               1,412,643




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
into a separate account, such as an escrow account.
                       Case:20-01947-jwb                       Doc #:408 Filed: 12/01/2020                                 Page 11 of 16



In re: BARFLY VENTURES, LLC, et al.                                                                      Case No. 20-1947-jwb
               Debtor                                                                                    Reporting Period: September 30, 2020

                                                      STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                      Beginning         Amount                                                                Ending
                                                        Tax            Withheld or         Amount              Date           Check No.         Tax
                                                      Liability         Accrued             Paid               Paid            or EFT         Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income                                                                                    See Attachment MOR 4a
Other:_________________
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes


                                            SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                          Number of Days Past Due
                                                       Current             0-30            31-60          61-90                Over 90           Total
Accounts Payable                                       $1,279,434          $551,220         $53,880              $0                      $0     $1,884,535
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other:__________________________
Other:__________________________
Total Postpetition Debts                               $1,279,434          $551,220           $53,880                 $0                 $0     $1,884,535

Explain how and when the Debtor intends to pay any past-due postpetition debts.




*"Insider" is defined in 11 U.S.C. Section 101(31).
                                               Case:20-01947-jwb                  Doc #:408 Filed: 12/01/2020                     Page 12 of 16
                                                                                                                                                                                MOR 4A - P9_1
In re: BARFLY VENTURES, LLC, et al.,1                                                                               Case No. 20-1947-jwb
           Debtor                                                                                                   Reporting Period: September 30, 2020

                                             Statistical Summary
Company:FB7 - Barfly Ventures LLC
                                Service Center:0056 Great Lakes               Status:Under Review
Week#:39                        Pay Date:09/28/2020                           P/E Date:09/20/2020
Qtr/Year:3/2020                 Run Time/Date:15:24:04 PM EDT 09/24/2020

Taxes Debited                   Federal Income Tax                                         29,695.31
                                Earned Income Credit Advances                                   0.00
                                Social Security - EE                                       26,722.65
                                Social Security - ER                                       26,770.08
                                Social Security Adj - EE                                        0.00
                                Medicare - EE                                               6,192.64
                                Medicare - ER                                               6,260.75
                                Medicare Adj - EE                                               0.00
                                Medicare Surtax - EE                                            0.00
                                Medicare Surtax Adj - EE                                        0.00
                                COBRA Premium Assistance Payments                               0.00
                                Federal Unemployment Tax                                      768.50
                                Families First FMLA-PSL Payments Credit                         0.00                Note: If you have requested ADP to defer your Employer
                                Families First ER Medicare Credit                               0.00                Social Security taxes under the CARES Act, this report
                                Families First FMLA-PSL Health Care Premium
                                                                                                                    will not display the amount that will be deferred. The
                                Credit                                                          0.00
                                                                                                                    actual amount of Employer Social Security tax deferred
                                CARES Retention Qualified Payments Credit                       0.00
                                CARES Retention Qualified Health Care Credit                    0.00                will be displayed on your Tax Invoice in ADP
                                State Income Tax                                           14,006.40                SmartCompliance with Reason Code CV.
                                Non Resident State Income Tax                                   0.00
                                State Unemployment Insurance - EE                               0.00
                                State Unemployment Insurance Adj - EE                           0.00
                                State Disability Insurance - EE                                 0.00
                                State Disability Insurance Adj - EE                             0.00
                                State Unemployment/Disability Ins - ER                      2,495.66
                                State Family Leave Insurance - EE                               0.00
                                State Family Leave Insurance - ER                               0.00
                                State Medical Leave Insurance - EE                              0.00
                                State Medical Leave Insurance - ER                              0.00
                                Transit Tax - EE                                                0.00
                                Workers’ Benefit Fund Assessment - EE                           0.00
                                Workers’ Benefit Fund Assessment - ER                           0.00
                                Local Income Tax                                            3,101.05
                                School District Tax                                             0.00
                                Total Taxes Debited                                                    116,013.04
Other Transfers                 Full Service Direct Deposit Acct. No.5413485554Tran/ABA072410013       226,079.39
                                Wage Garnishments Acct. No.5413485554Tran/ABA072410013                   1,519.72                                Total Liability
                                Total Amount Debited From Your Account                                                              343,612.15                     343,612.15
Bank Debits & Other Liability   Checks                                                                      0.00                                                   343,612.15
                                Adjustments/Prepay/Voids                                                  975.52                                                   344,587.67
Taxes- Your Responsibility      None this payroll
                                                                                                                                                                   344,587.67
                                               Case:20-01947-jwb                  Doc #:408 Filed: 12/01/2020                     Page 13 of 16
                                                                                                                                                                                MOR 4A - P9_2
In re: BARFLY VENTURES, LLC, et al.,1                                                                               Case No. 20-1947-jwb
           Debtor                                                                                                   Reporting Period: September 30, 2020


                                             Statistical Summary
Company:FB7 - Barfly Ventures LLC
                                Service Center:0056 Great Lakes               Status:Under Review
Week#:37                        Pay Date:09/14/2020                           P/E Date:09/06/2020
Qtr/Year:3/2020                 Run Time/Date:16:11:06 PM EDT 09/10/2020

Taxes Debited                   Federal Income Tax                                         30,528.03
                                Earned Income Credit Advances                                   0.00
                                Social Security - EE                                       26,707.35
                                Social Security - ER                                       26,807.71
                                Social Security Adj - EE                                        0.00
                                Medicare - EE                                               6,203.79
                                Medicare - ER                                               6,269.55
                                Medicare Adj - EE                                               0.00
                                Medicare Surtax - EE                                            0.00
                                Medicare Surtax Adj - EE                                        0.00
                                COBRA Premium Assistance Payments                               0.00
                                Federal Unemployment Tax                                      731.61
                                Families First FMLA-PSL Payments Credit                         0.00                Note: If you have requested ADP to defer your Employer
                                Families First ER Medicare Credit                               0.00                Social Security taxes under the CARES Act, this report
                                Families First FMLA-PSL Health Care Premium
                                                                                                                    will not display the amount that will be deferred. The
                                Credit                                                          0.00
                                                                                                                    actual amount of Employer Social Security tax deferred
                                CARES Retention Qualified Payments Credit                       0.00
                                CARES Retention Qualified Health Care Credit                    0.00                will be displayed on your Tax Invoice in ADP
                                State Income Tax                                           13,557.81                SmartCompliance with Reason Code CV.
                                Non Resident State Income Tax                                   0.00
                                State Unemployment Insurance - EE                               0.00
                                State Unemployment Insurance Adj - EE                           0.00
                                State Disability Insurance - EE                                 0.00
                                State Disability Insurance Adj - EE                             0.00
                                State Unemployment/Disability Ins - ER                      2,572.94
                                State Family Leave Insurance - EE                               0.00
                                State Family Leave Insurance - ER                               0.00
                                State Medical Leave Insurance - EE                              0.00
                                State Medical Leave Insurance - ER                              0.00
                                Transit Tax - EE                                                0.00
                                Workers’ Benefit Fund Assessment - EE                           0.00
                                Workers’ Benefit Fund Assessment - ER                           0.00
                                Local Income Tax                                            3,048.69
                                School District Tax                                             0.00
                                Total Taxes Debited                                                    116,427.48
Other Transfers                 Full Service Direct Deposit Acct. No.5413485554Tran/ABA072410013       219,478.27
                                Wage Garnishments Acct. No.5413485554Tran/ABA072410013                   1,834.70                                Total Liability
                                Total Amount Debited From Your Account                                                              337,740.45                     337,740.45
Bank Debits & Other Liability   Checks                                                                       0.00                                                  337,740.45
                                Adjustments/Prepay/Voids                                                 2,806.18                                                  340,546.63
Taxes- Your Responsibility      None this payroll
                                                                                                                                                                   340,546.63
                                                           Case:20-01947-jwb                          Doc #:408 Filed: 12/01/2020                                        Page 14 of 16
In re: BARFLY VENTURES, LLC, et al.,1                                                                                                                                        Case No. 20-1947-jwb
         Debtor                                                                                                                                                              Reporting Period: September 30, 2020

Company Totals            Hours                                  Earnings                                                                         Statutory Deductions                           Voluntary Deductions    Net Pay
Company Code
221 - Barfly Ventures-    Reg                             0.00 Reg                        34,278.68   O/T                                  0.00                                                       Total Deductions              8 Pays
Partners                  O/T                             0.00 Earnings 3                      0.00   Earnings 4                           0.00                                                       38,551.00                       0.00
                          Hours 3                         0.00 Earnings 5                  4,272.32   Gross                           38,551.00
                          Hours 4                         0.00
Earnings Analysis         CAR Car Allowance           1,300.00                  CEL Cellphone Allow           350.00                              SET Self Employ Tax             2,622.32
                                                                                                                                                  Cont
Memo Analysis             ERH ER HTH                  1,221.95                  ERL ER Life                    11.52
                          Contribution                                          Contribution
Voluntary Ded. Analysis   CK1 CHECKING               35,072.18                  CK2 CHECKING                1,500.00                              DNT Dental                        203.78            HEA Health                   1,260.27
                          IDN ID Theft                  13.46                   LON LTD                            2.86                           NQD NQDC $                        350.00            SV1 SAVING                     79.34
                          TDO TeleDoc                     4.50                  VLF Vol Life                   26.42                              VSP Vision                         38.19
Net Payroll :                                 0.00               Checks :                        0                        Flagged :                                      8                   eVouchers :                                 8
Total Deposits :                         36651.52                Vouchers :                      8                        Net Cash Pays 1,000.00 or More :               8                   Paper Vouchers Printed :                    0
Net Voids :                                   0.00               Adjustments:                    0
Net Cash :                               36,651.52
                                                            Case:20-01947-jwb                          Doc #:408 Filed: 12/01/2020                                           Page 15 of 16
In re: BARFLY VENTURES, LLC, et al.,1                                                                                                                                        Case No. 20-1947-jwb
         Debtor                                                                                                                                                              Reporting Period: September 30, 2020

Company Totals            Hours                                  Earnings                                                                         Statutory Deductions                           Voluntary Deductions    Net Pay
Company Code
221 - Barfly Ventures-    Reg                             0.00 Reg                        34,278.68   O/T                                  0.00                                                       Total Deductions              8 Pays
Partners                  O/T                             0.00 Earnings 3                      0.00   Earnings 4                           0.00                                                       38,551.00                       0.00
                          Hours 3                         0.00 Earnings 5                  4,272.32   Gross                           38,551.00
                          Hours 4                         0.00
Earnings Analysis         CAR Car Allowance           1,300.00                  CEL Cellphone                350.00                               SET Self Employ Tax             2,622.32
                                                                                Allow                                                             Cont
Memo Analysis             ERH ER HTH                  1,221.95                  ERL ER Life                   11.52
                          Contribution                                          Contribution
Voluntary Ded. Analysis   CK1 CHECKING               35,072.18                  CK2 CHECKING                1,500.00                              DNT Dental                        203.78            HEA Health                   1,260.27
                          IDN ID Theft                  13.46                   LON LTD                            2.86                           NQD NQDC $                        350.00            SV1 SAVING                     79.34
                          TDO TeleDoc                     4.50                  VLF Vol Life                   26.42                              VSP Vision                         38.19
Net Payroll :                                 0.00               Checks :                        0                        Flagged :                                      8                   eVouchers :                                 8
Total Deposits :                         36651.52                Vouchers :                      8                        Net Cash Pays 1,000.00 or More :               8                   Paper Vouchers Printed :                    0
Net Voids :                                   0.00               Adjustments:                    0
Net Cash :                               36,651.52
                     Case:20-01947-jwb                   Doc #:408 Filed: 12/01/2020             Page 16 of 16



In re: BARFLY VENTURES, LLC, et al.                                                            Case No. 20-1947-jwb
               Debtor                                                                          Reporting Period: September 30, 2020


                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                       Amount
Total Accounts Receivable at the beginning of the reporting period
+ Amounts billed during the period
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period

Accounts Receivable Aging                                                                             Amount
0 - 30 days old                                                                                      17,419
31 - 60 days old
61 - 90 days old
91+ days old
Total Accounts Receivable                                                                            17,419
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net)

                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                        Yes             No
1. Have any assets been sold or transferred outside the normal course of business                                   X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                                 X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation                               X
   below.
4. Are workers compensation, general liability and other necessary insurance                         X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide                                    X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.


Debtor Questionnaire explanation.
